GAUDIN, Judge.
In this domestic proceeding, appellant-husband Alan D. Alario argues on appeal that the district judge erred (1) in finding him in contempt of court for not paying, as ordered, second mortgage payments and (2) in sentencing him (Alario) to six months in parish prison.
Alario contends that he was financially unable to pay the second mortgage note of $1,000.00 in addition to $850.00 alimony and child support. He did not file a rule to reduce, he said, in the mistaken belief that he and his former wife, Charmaine, could amicably work out a solution.
While the trial judge’s monetary awards to Mrs. Alario may arguably be high, there was, admittedly, no motion to lessen these financial burdens. Mr. Alario did not pay any amount on the second mortgage. We cannot say that the finding of contempt was erroneous.
The six-month sentence, however, is excessive. LSA-R.S. 13:4611 limits contempt sentences for disobeying an order for payment of alimony and/or child support to three months. An order to pay a second mortgage note, under instant circumstances, is analogous to alimony and/or child support and subject to the same statutory limitations notwithstanding Mrs. Alario’s assertion that Mr. Alario’s contempt was continuing and subjected him to imprisonment until he complied with the court order.
Accordingly, we affirm the finding of contempt and set aside the six-month sentence. This matter is remanded for resen-tencing, with Mr. Alario to bear the costs of this appeal.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED. ■